IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00072-CR

JAY JAMESON RICHARDSON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2018-985-C1


                          MEMORANDUM OPINION


      Jay Richardson filed a motion to dismiss his appeal. See TEX. R. APP. P. 42.2 (a).

Dismissal of the appeal would not prevent a party from seeking relief to which it would

otherwise be entitled. The motion is granted, and the appeal is dismissed.




                                               JOHN E. NEILL
                                               Justice
Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Appeal dismissed; motion granted
Opinion delivered and filed April 7, 2021
Do not publish
[CR25]




Jay Jameson Richardson v. The State of Texas   Page 2